DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/7/2020 and 1/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (U.S. Patent Application Publication 2018/0060302).
As per claims 1, 8 and 15, Liang et al. discloses:
A method for interpreting one or more documents to extract actionable items in the one or more documents and assigning the actionable items to responsible parties for the actionable items (Paragraph [0205] – actionable items can be determined for respective documents of the plurality of documents) comprising: 
for each sentence of one or more sentences of each document of the one or more documents automatically extracting actionable items for each entity of one or more entities mentioned in each document (Paragraph [0200] – a plurality of documents can be received. Individual ones, e.g. At least two, of the plurality of documents can include free-form user text. The free form text can include feedback from a user in a natural language); 
automatically identifying topic phrases for each sentence of the one or more sentences based on the extracted actionable items (Paragraph [0201] – a first word or phrase or some other text segment of the free form user text of at least one document, e.g. a first document of the plurality of documents can be associated with a first class of a set of classes to provide a classification); 
automatically clustering the identified topic phrases into groups of topic phrases (Paragraph [0202] – the set of classes includes at least on of an entity class for text segments that represent an entity, an action class for text segments that represent a behavior that is taken on an entity); 
automatically labeling each respective group of the groups of topic phrases with a respective group label (Paragraph [0203] – the determining of tag sentences can be based at least in part on a stored dictionary mapping text segments to one of the set of classes and the stored dictionary can include the classification); 
building a model for each group of topic phrases based on the respective group label for each respective group of the groups of topic phrases (Paragraph [0023] – machine learning models can be built based on the tagged text segment to classify the input document into one or more of the motifs); and 
automatically assigning respective groups to one or more respective responsible parties in a business based on the respective group label for each group (Paragraph [0033] – Devices generally used by system administrators can display actionable items, e.g. suggestion or trends in actionable items, e.g. to persons responsible for entities relevant to the suggestions or other actionable items).

Claim 15 is directed to a system to execute the method of claim 1, so is rejected for similar reasons. See figure 1 and paragraphs [0030-0034] for more details.

As per claims 3, 10 and 17, Liang et al. discloses all of the limitations of claims 1, 8 and 15 above. Liang et al. further discloses:
determining a term frequency-inverse document frequency (TF-IDF) score for each word for each of the one or more sentences (Paragraph [0176] – the characteristic pattern can include a term frequency value and an inverse document frequency value); and 
determining that the phrase for each sentence that has the maximum sum of TF- IDF scores for the words in the phrase for the sentence is the topic phrase for that sentence (Paragraph [0223] – a scoring value can be determined as term frequency-inverse document frequency (TF-IDF)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Publication 2018/0060302) in view of Brown et al. (U.S. Patent Application Publication 2020/0411169).
As per claims 2, 9 and 16, Liang et al. teaches all of the limitations of claims 1, 8 and 15 above. Liang et al. fails to disclose, but Brown et al. in the same field of endeavor teaches:
the one or more documents comprise regulatory directives (Figure 2, item 208 and Paragraphs [0043], [0046, [0058] & [0070] – Regulatory information is one of the components utilized for task determination and assignment).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable media of Liang et al. with the regulatory directives of Brown et al. because it is a case of simple substitution of one known element for another to obtain predictable results.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Publication 2018/0060302) in view of Fujita et al. (Non-Patent Literature “A non-parametric method to estimate the number of clusters”).
As per claims 5, 12 and 19, Liang et al. teaches all of the limitations of claims 1, 8 and 15 above. Liang et al. fails to disclose, but Fujita et al. in the same field of endeavor teaches:
using a slope variance method to find an optimal number of clusters (Sections 1 & 3 – the slope statistic is used to determine the optimal number of clusters).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable media of Liang et al. with the slope method of Fujita et al. because it is a case of simple substitution of one known element for another to obtain predictable results.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Publication 2018/0060302) in view of Sullivan et al. (U.S. Patent Application Publication 2016/0026920).
As per claims 6, 13 and 20, Liang et al. teaches all of the limitations of claims 1, 8 and 15 above. Liang et al. fails to disclose, but Sullivan et al. in the same field of endeavor teaches:
(Paragraphs [0245], [0248], [0252], [0303] & [0317-0320]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable media of Liang et al. with the labeling of Sullivan et al. because it is a case of combining prior art elements according to known methods to yield predictable results

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Publication 2018/0060302) in view of Boguraev et al. (U.S. Patent 6,353,824).
As per claims 7 and 14, Liang et al. teaches all of the limitations of claims 1 and 8 above. Liang et al. fails to disclose, but Boguraev et al. in the same field of endeavor teaches:
displaying in an expandable holistic view topic phrases for the sentences of each document, the name of the document in which the sentences occur and the sentences for each document displaying in an expandable holistic view topic phrases for the sentences of each document, the name of the document in which the sentences occur and the sentences for each document.
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable media of Liang et al. with the dynamic display of Boguraev et al. because it is a case of combining prior art elements according to known methods to yield predictable results

Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677